United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2527
                                   ___________

Frederick L. Pitchford,                *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
John E. Potter, Postmaster General,    *
U.S. Postal Service,                   * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: May 31, 2005
                                Filed: June 8, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

      Frederick L. Pitchford appeals following the district court’s1 orders dismissing
his case under Federal Rule of Civil Procedure 41(b) and denying his motion for
reconsideration. We affirm.

      We lack jurisdiction to review the Rule 41(b) dismissal order, because the
notice of appeal is untimely as to it. See United States v. Stute Co., 402 F.3d 820,

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
822 (8th Cir. 2005) (timely notice of appeal is mandatory and jurisdictional). We
have jurisdiction to review the denial of Pitchford’s motion to reconsider, and having
carefully reviewed the record, we find no abuse of discretion in the denial of
reconsideration. See Middleton v. McDonald, 388 F.3d 614, 616 (8th Cir. 2004)
(standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-